DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 9/25/2020 were accepted.


Response to Amendment
The response filed on 9/6/2022 has been entered and made of record. Claims 1, 3, 6-7, 10, 13, 15, 18, and 20 are amended. Claims 1-20 are pending.
The previous rejections of claims 1-2, 5, 8-10, 15 and 18-19 under 35 USC 103 under Sako et al  in view of Parkinson et al, claims 3, 11-12, 14, 16-17 under 35 USC 103 under Sako et al in view of Parkinson et al, and further in view of Shtukater, and claims 4, 6-7, and 20 under Sako et al in view of Parkinson et al, and further in view of Chadha have been withdrawn as necessitated by the amendment. New rejections have been made under 35 USC 103 under Sako et al  in view of Parkinson et al and Jacobsen, claims 3, 11-12, 14, 16-17 under 35 USC 103 under Sako et al in view of Parkinson et al and Jacobsen, and further in view of Shtukater, and claims 4, 6-7, and 20 under Sako et al in view of Parkinson et al and Jacobsen, and further in view of Chadha have added.



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al (US 20160062150 A1; filed 2/25/2014) in view of Parkinson et al (US 20150223272 A1; filed 2/3/2015) and Jacobsen (US 20140031001 A1; filed 7/18/2013).

With regards to claim 1, Sako et al discloses a method comprising: receiving, by a wearable contact lens and during a listening mode, an auditory signal from a user (Sako, paragraph 120: “the commands (user operations) may be detected on the basis of sound collected by a sound pickup unit (microphone, or hereinafter also referred to as mic)… one of the contact lenses 1 has an UI function enabling sound input, and in which the other one of the contact lenses 1 has the imaging function, with reference to FIGS. 9 to 10.”), the wearable contact lens positioned adjacent to an eye of the user during the receiving (Sako et al, abstract: “a pair of lens parts configured to be worn on respective eyeballs of both eyes”); connecting, from the wearable contact lens and through a personal network connection, to a paired computing device of the user (Sako et al, paragraph 54: “Moreover, in addition to being connected by radio to the other one, worn on the other eye, of the contact lenses 1, the radio communication processing unit 22 and the antenna 23 according to the present embodiments may also be connected by radio to an external communication terminal (a smartphone or the like carried by the user, for example);” the paired computing device can be interpreted as either the other contact lens or the smartphone of the user).
However, Sako et al does not disclose identifying a priority of the auditory signal… transferring, from the wearable device through the personal network connection, the auditory signal to the paired computing device of the user.
Jacobsen teaches identifying a priority of the auditory signal (Jacobsen, abstract: “Operating conditions for a headset computer are used to detect a situation where an emergency response mode should be activated”). Note: Examiner is interpreting the term “priority” as it is used in the specification, which can be indicated by a user’s alarmed or stressed state (paragraph 29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Jacobsen such that the worn device could detect an emergency or urgent event associated with the auditory signal. This would have enabled the invention to assist the user by recording the user’s audio and/or video data or contacting emergency services (Jacobsen, paragraph 5: “In one implementation, a special spoken statement and/or hand gesture activates an emergency response mode. In this emergency response mode, the HSC [headset computer] activates certain special features such as turning on the microphone and/or camera to record audio and/or video, activating a silent wireless call to alert a service provider and/or emergency authorities, or more sophisticated functions such as broadcasting the recorded audio and/or video, broadcasting detected biometrics and/or location information concerning the emergency event detected in the vicinity of the HSC”).
Parkinson et al teaches transferring, from the wearable device through the personal network connection, the auditory signal to the paired computing device of the user (Parkinson, paragraph 9: “sending, by the wearable device, the collected audio data to the serving device through the lossless and wireless data link.” Parkinson, paragraph 8: “the Bluetooth device may be, rather than a headset, another type of wearable device. Such wearable devices may include a wrist-worn device, a device worn on the upper arm or other part of the body.” The wearable device is being interpreted as the contact lens and the serving device is being interpreted as the external device that Sako connects to the contact lens). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Parkinson to transmit the audio data from the contact lenses to the connected external device (e.g. smartphone) for speech recognition. This would have overcome the difficulties of either the “need for complex, expensive electronics in the [wearable device]” or the “requirement of an always-on connection to the cloud” (Parkinson, paragraph 3).

With regards to claim 2, which depends on claim 1, Sako et al discloses detecting, by the wearable contact lens, a listen command to begin receiving auditory signals; and initiating, by the wearable contact lens, the listening mode (Sako, paragraph 127: “Specifically, for example, upon power supply to the contact lens 1L-4 or upon receiving a predetermined trigger signal from outside (from an external communication terminal, such as a smartphone or a tablet terminal, carried by the user), the mic 29 becomes powered on. Upon powered ON, the mic 29 collects sound therearound and outputs, to the control unit 21L-4, sound signals thus collected.”).

With regards to claim 5, which depends on claim 2, Sako et al discloses wherein the listen command is received from the paired computing device through the personal network connection (Sako, paragraph 127: “upon receiving a predetermined trigger signal from outside (from an external communication terminal, such as a smartphone or a tablet terminal, carried by the user), the mic 29 becomes powered on. Upon powered ON, the mic 29 collects sound therearound and outputs, to the control unit 21L-4, sound signals thus collected.”).


With regards to claim 8, which depends on claim 1, Sako et al discloses wherein the wearable contact lens includes a camera for capturing an image of an environment of the user (Sako et al, paragraph 59: “The imaging unit 24 (camera) has a lens system, a drive system and a solid state image sensor array and the like”; paragraph 52: "Providing the function units 30 having mutually different functions respectively to the pair of contact lenses 100 (contact lenses 1R and 1L) can make an area for placing the function units 30 smaller than when both are provided to one of the contact lenses 1." While Sako primarily discloses a pair of less complex lenses, placing multiple functions on a single lens is still a stated alternative), and wherein the method further comprises: receiving, by the wearable contact lens, a capture command; parsing, by the wearable contact lens, the capture command (Sako, paragraph 131: “Then, in step S245, by analyzing the sound signals collected by the mic 29, the control unit 21L-4 of the contact lens 1L-4 detects the imaging command (shutter command).”); and initiating, by the camera of the wearable contact lens, an image capture of a view of the user (Sako, paragraph 133: “Then, in step S251, in accordance with the imaging command received from the contact lens 1L-4, the control unit 21R-4 of the contact lens 1R-4 performs control to cause the imaging unit 24 to image a subject”).

With regards to claim 9, which depends on claim 8, Sako et al discloses wherein the camera operates in a deactivated mode, and wherein the method further comprises: activating, by the wearable contact lens and in response to the capture command and before the image capture, the camera of the wearable contact lens (Sako, paragraph 92-94: “Then, in step S155, upon detecting the “imaging command” (shutter command), the control unit 21L-1 transmits a turn ON illumination command to the contact lens 1R-2 through the antenna 23 and the radio communication processing unit 22. Next, in step S158, upon receiving the turn ON illumination command from the contact lens 1L-2, the control unit 21R-2 of the contact lens 1R-2 performs control to turn ON the illumination unit 28. Then, in step S161, while the illumination unit 28 of the contact lens 1R-2 is turned ON, a control unit 21L-2 of the contact lens 1L-2 causes the imaging unit 24 to image a subject.” The illumination is being interpreted as the activation of the camera).

With regards to claim 10, which depends on claim 8, Sako et al discloses wherein the capture command is an action performed by the user (Sako, paragraph 75: “Next, in step S112, the control unit 21L-1 detects the imaging command (shutter command) based on a sensing result by the sensor 27. Specifically, for example, the control unit 21L-1 detects, as the “imaging command,” the user's action of consciously closing the eyelid that contacts the contact lens 1L-1 (of closing the eyelid for more than 0.5 seconds, for example).”).


With regards to claim 15, Sako et al discloses a system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions (Sako, paragraph 47: “The control unit 21, which is formed, for example, of a microcomputer (microchip or IC chip) including a central processing unit (CPU), read only memory (ROM) and random access memory (RAM), controls the components of the circuit unit 20.”), configured to: receive, by a wearable contact lens and during a listening mode, an auditory signal from a user (Sako, paragraph 120: “the commands (user operations) may be detected on the basis of sound collected by a sound pickup unit (microphone, or hereinafter also referred to as mic)… one of the contact lenses 1 has an UI function enabling sound input, and in which the other one of the contact lenses 1 has the imaging function, with reference to FIGS. 9 to 10.”), the wearable contact lens positioned adjacent to an eye of the user during the receiving (Sako et al, abstract: “a pair of lens parts configured to be worn on respective eyeballs of both eyes”); connect, from the wearable contact lens and through a personal network connection, to a paired computing device of the user (Sako et al, paragraph 54: “Moreover, in addition to being connected by radio to the other one, worn on the other eye, of the contact lenses 1, the radio communication processing unit 22 and the antenna 23 according to the present embodiments may also be connected by radio to an external communication terminal (a smartphone or the like carried by the user, for example);” the paired computing device can be interpreted as either the other contact lens or the smartphone of the user).
However, Sako et al does not disclose identify a priority of the auditory signal… transfer, from the wearable device through the personal network connection, the auditory signal to the paired computing device of the user.
Jacobsen teaches identify a priority of the auditory signal (Jacobsen, abstract: “Operating conditions for a headset computer are used to detect a situation where an emergency response mode should be activated”). Note: Examiner is interpreting the term “priority” as it is used in the specification, which can be indicated by a user’s alarmed or stressed state (paragraph 29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Jacobsen such that the worn device could detect an emergency or urgent event associated with the auditory signal. This would have enabled the invention to assist the user by recording the user’s audio and/or video data or contacting emergency services (Jacobsen, paragraph 5: “In one implementation, a special spoken statement and/or hand gesture activates an emergency response mode. In this emergency response mode, the HSC [headset computer] activates certain special features such as turning on the microphone and/or camera to record audio and/or video, activating a silent wireless call to alert a service provider and/or emergency authorities, or more sophisticated functions such as broadcasting the recorded audio and/or video, broadcasting detected biometrics and/or location information concerning the emergency event detected in the vicinity of the HSC”).
Parkinson et al teaches transfer, from the wearable device through the personal network connection, the auditory signal to the paired computing device of the user (Parkinson, paragraph 9: “sending, by the wearable device, the collected audio data to the serving device through the lossless and wireless data link.” Parkinson, paragraph 8: “the Bluetooth device may be, rather than a headset, another type of wearable device. Such wearable devices may include a wrist-worn device, a device worn on the upper arm or other part of the body.” The wearable device is being interpreted as the contact lens and the serving device is being interpreted as the external device that Sako connects to the contact lens). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Parkinson to transmit the audio data from the contact lenses to the connected external device (e.g. smartphone) for speech recognition. This would have overcome the difficulties of either the “need for complex, expensive electronics in the [wearable device]” or the “requirement of an always-on connection to the cloud” (Parkinson, paragraph 3).

Claim 18 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 19 recites substantially similar limitations to claim 2 and is thus rejected along the same rationale.



Claims 3, 11-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al in view of Parkinson et al and Jacobsen, and further in view of Shtukater (US 20170270636 A1, filed 2/26/2017).


With regards to claim 3, which depends on claim 2, Sako et al discloses wherein the listen command is a command performed by the user (Sako, paragraph 127: “Specifically, for example, upon power supply to the contact lens 1L-4 or upon receiving a predetermined trigger signal from outside (from an external communication terminal, such as a smartphone or a tablet terminal, carried by the user), the mic 29 becomes powered on. Upon powered ON, the mic 29 collects sound therearound and outputs, to the control unit 21L-4, sound signals thus collected.”).
However, Sako et al does not disclose wherein the command is an action.
Shtukater teaches wherein the command is an action (Shtukater, paragraph 52: “In one non-limiting, exemplary embodiment, the environment sensing module may be responsible for tracking hand gestures and hand commands of the user.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Shtukater such that the user can enter commands using hand gestures. This would have enabled the user to interact with the device using their body language (Shtukater, paragraph 6: “gestures are used as system commands or interpreted by specific application in context of which UI selection is performed by way of an external bodily action.”).

With regards to claim 11, which depends on claim 8, Sako et al does not disclose identifying, by the wearable contact lens and in response to the capture command, a gaze of the user; recording, by the wearable contact lens, a gaze recording of the gaze of the user contemporaneous with the capture command; identifying, by the wearable contact lens, a second gaze of the user; determining, by the wearable contact lens and based on the second gaze and based on the gaze recording a capture intent; and initiating, by the camera of the wearable contact lens and based on the capture intent, a second image capture of a second view of the user.
However, Shtukater teaches identifying, by the wearable contact lens and in response to the capture command, a gaze of the user; recording, by the wearable contact lens, a gaze recording of the gaze of the user contemporaneous with the capture command (Shtukater, paragraph 291: “The smart contact lens system of present disclosure, allows the user to control the image capture device with the eye. Once the eye focus and gaze switches to the on display picture, the image on the screen shifts to bring record button in focus at the center of the display (assuming the user wants to activate image recording or video recording)”); identifying, by the wearable contact lens, a second gaze of the user; determining, by the wearable contact lens and based on the second gaze and based on the gaze recording a capture intent (Shtukater, paragraph 300: “In one non limiting, exemplary embodiment, afterwards, selected UI component for stopping recording gets activated and that desists video capture process.”); and initiating, by the camera of the wearable contact lens and based on the capture intent, a second image capture of a second view of the user (Shtukater, paragraph 296: “activation implies generation of activation event to which the SCL system responds by turning on image capture device and starting read out from image capture device either in a snapshot mode, in case if taking a picture, or in continuous mode, in case of video being taken.” Examiner is considering the video recording as capturing multiple frames of the user’s view).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Shtukater such that the lens can record video depending on the user’s gaze. This would have enabled the user to control the image capture device with their eyes (Shtukater, paragraph 291: “The smart contact lens system of present disclosure, allows the user to control the image capture device with the eye. Once the eye focus and gaze switches to the on display picture, the image on the screen shifts to bring record button in focus at the center of the display (assuming the user wants to activate image recording or video recording)”).


With regards to claim 12, which depends on claim 11, Sako et al does not disclose yet Shtukater teaches wherein the second image capture is initiated before parsing a second capture command (Shtukater, paragraph 296: “activation implies generation of activation event to which the SCL system responds by turning on image capture device and starting read out from image capture device either in a snapshot mode, in case if taking a picture, or in continuous mode, in case of video being taken.” Examiner is considering the video recording as capturing multiple frames of the user’s view).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Shtukater such that the lens can record video depending on the user’s gaze. This would have enabled the user to record a video with their eyes (Shtukater, paragraph 291: “The smart contact lens system of present disclosure, allows the user to control the image capture device with the eye. Once the eye focus and gaze switches to the on display picture, the image on the screen shifts to bring record button in focus at the center of the display (assuming the user wants to activate image recording or video recording)”).

With regards to claim 14, which depends on claim 1, Sako et al does not disclose wherein the auditory signal is a voice command of the user, and wherein the wearable contact lens includes a display configured to provide visual information to the user, and wherein the method further comprises: receiving, by the wearable contact lens, a response to the voice command; and rendering, by the display of the wearable contact lens, the response.
However, Shtukater discloses wherein the auditory signal is a voice command of the user, and wherein the wearable contact lens includes a display configured to provide visual information to the user, and wherein the method further comprises: receiving, by the wearable contact lens, a response to the voice command; and rendering, by the display of the wearable contact lens, the response (Shtukater, paragraph 176: “In one non-limiting, exemplary embodiment, the processor module 103, may be configured to actuate (activate) UI component, based on some triggering action, including but not limited to blinking of the eye, clapping hands, hand(s) movement, or any physical bodily action or voice command.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Shtukater such that the UI being displayed to the user responds to the user’s voice commands. This would have enabled the user to interact with the display (Shtukater, paragraph 8: “In systems of smart contact lenses with an embedded display, UI components may be depicted on the contact lens embedded display. Providing ability to select UI component out of many and thereby triggering system action as a way for the user to interact with AR or VR enabled smart contact lens is critical to making smart contact lens useful and practical.”).

Claim 16 recites substantially similar limitations to claim 14 and is thus rejected along the same rationale.

With regards to claim 17, which depends on claim 16, Sako does not disclose yet Shtukater teaches wherein response is rendered as part of an augmented reality image that includes the response and a view of the user (Shtukater, paragraph 148: “The processor module 103 may output visual information to the embedded display device 105 and audio information to audio output device. Image data coupled with audio signal provides a better augmented reality experience.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Shtukater such that the UI being displayed to the user responds to the user’s voice commands. This would have enabled the user to interact with the display (Shtukater, paragraph 8: “In systems of smart contact lenses with an embedded display, UI components may be depicted on the contact lens embedded display. Providing ability to select UI component out of many and thereby triggering system action as a way for the user to interact with AR or VR enabled smart contact lens is critical to making smart contact lens useful and practical.”).


Claims 4, 6-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al in view of Parkinson et al and Jacobsen, and further in view of Chadha (US 20060074658 A1; filed 10/1/2004).


With regards to claim 4, which depends on claim 2, Sako et al discloses the wearable contact lens (Sako et al, paragraph 10: “According to the present disclosure, there is provided a contact lens”).
However, Sako et al does not disclose receiving, by the device, a second command; and terminating, by the wearable contact lens and based on the second command, the listening mode.
However, Chadha teaches receiving, by the device, a second command; and terminating, by the wearable contact lens and based on the second command, the listening mode (Chadha, claims 4-5: “terminating the activation state upon the occurrence of an event[,] wherein the event includes at least one of a lapse of a time period or a receipt of a termination command.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Chadha such that the listening mode is only active for a short period of time in order to receive voice commands, and that the lens only listens for activation keywords in the inactive state. This would have reduced the amount of power required for the invention to function (Chadha, paragraph 35: “the use of the activation identifier to activate the device may reduce the amount of power consumed by the device in the inactive state (e.g., prior to initiation of the activation state at 306)”).


With regards to claim 6, which depends on claim 2, Sako et al discloses the wearable contact lens (Sako et al, paragraph 10: “According to the present disclosure, there is provided a contact lens”).
However, Sako et al does not disclose wherein the listening mode is initiated for a predetermined period of time, and wherein the method further comprises: terminating, by the device and based on the predetermined period of time, the listening mode.
However, Chadha teaches wherein the listening mode is initiated for a predetermined period of time, and wherein the method further comprises: terminating, by the device and based on the predetermined period of time, the listening mode (Chadha, paragraphs 45-46: “For example, once the cell phone 410 b is activated (e.g., by receiving the first portion of the second voice command 444 a) it may stay active (e.g., continue to actively monitor for and/or be receptive to voice commands) for a period of time. [0046] In some embodiments, the activation period may be pre-determined (e.g., a thirty-second period) and/or may be determined based on the environment and/or other context (e.g., the cell phone 410 b may stay active for five seconds after voice commands have stopped being received).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Chadha such that the listening mode is only active for a short period of time in order to receive voice commands, and that the lens only listens for activation keywords in the inactive state. This would have reduced the amount of power required for the invention to function (Chadha, paragraph 35: “the use of the activation identifier to activate the device may reduce the amount of power consumed by the device in the inactive state (e.g., prior to initiation of the activation state at 306)”).

With regards to claim 7, which depends on claim 2, Sako et al does not disclose wherein the listen command is an auditory command of the user, and wherein the wearable contact lens operates in a wake mode when not operating in the listening mode.
However, Chadha teaches wherein the listen command is an auditory command of the user, and wherein the wearable contact lens operates in a wake mode when not operating in the listening mode (Chadha, paragraphs 35: “the use of the activation identifier to activate the device… In the case that the device is only required to “listen” for the activation identifier (e.g., as opposed to any possible voice-activation command)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sako and Chadha such that the listening mode is only active for a short period of time in order to receive voice commands, and that the lens only listens for activation keywords in the inactive state. This would have reduced the amount of power required for the invention to function (Chadha, paragraph 35: “the use of the activation identifier to activate the device may reduce the amount of power consumed by the device in the inactive state (e.g., prior to initiation of the activation state at 306)”).

Claim 20 recites substantially similar limitations to claim 6 and is thus rejected along the same rationale.







Response to Arguments
Applicant’s arguments with respect to amended claims 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with applicant’s argument that none of the previously cited prior taught the identification of a priority of an auditory signal with regards to a wearable device. However, upon further search, examiner has added a new 35 USC 103 rejection in view of Jacobsen, who teaches an identification of the user’s urgency or emergency status with regards to the auditory signal and how they interact. Examiner is taking the interpretation of ‘priority’ to be related to the status of the user in such a way because the specification describes the priority as it relates to the user’s state of being stressed or alarmed (paragraph 29).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178